IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-94,251-01


                 EX PARTE JESSICA JEWEL CORIN BENTON, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W16-41572-X(A) IN THE CRIMINAL DISTRICT COURT NO. 6
                          FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of continuous sexual abuse of a child and sentenced to sixty years’

imprisonment. Applicant, through habeas counsel, filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

        Applicant alleges that her trial counsel provided ineffective assistance. Strickland v.

Washington, 466 U.S. 668 (1984); Lafler v. Cooper, 132 S.Ct. 1376 (2012). Applicant has alleged

facts that, if true, might entitle her to relief. Accordingly, the record should be developed. The trial

court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The

trial court shall order trial counsel to respond to Applicant’s claims.
        The trial court shall make findings of fact and conclusions of law resolving the disputed

factual issues. The trial court may make any other findings and conclusions that it deems

appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court



Filed: November 9, 2022
Do not publish